Citation Nr: 1048312	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack




INTRODUCTION

The Veteran served on active duty from September 1978 to November 
1998.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision in which the RO, inter alia, 
denied service connection for hearing loss.  In January 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2008.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  An August 2010 letter 
informed him that his hearing was scheduled for December 7, 2010.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In correspondence received in November 2010, the Veteran informed 
VA that he had moved to Las Cruces, New Mexico, and would be 
unable to attend his scheduled December 7, 2010, Board hearing in 
Washington, DC.  He also requested a Board hearing at the RO (a 
Travel Board hearing) in New Mexico.  Pursuant to 38 C.F.R. 
§ 20.700 (2010), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the RO schedules 
Travel Board hearings, a remand of this matter is warranted in 
accordance with the Veteran's request.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board consistent her November 2010 
request.  The RO should notify the Veteran 
and his representative of the date and 
time of the hearing.  
See 38 C.F.R. § 20.704(b) (2010).  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


